404 S.W.2d 821 (1966)
Frank G. TOUDOUZE et ux., Appellants,
v.
URBAN RENEWAL AGENCY OF the CITY OF SAN ANTONIO, Appellee.
No. 14507.
Court of Civil Appeals of Texas, San Antonio.
May 25, 1966.
Rehearing Overruled July 6, 1966.
Peter Torres, Jr., San Antonio, for appellants.
Arthur Troilo, Jr., John W. Davidson, Sawtelle, Goode, Troilo & Leighton, San Antonio, for appellee.
On Appellee's Motion to Dismiss Cause.
PER CURIAM.
This is an appeal by Frank G. Toudouze and wife, Mary Toudouze, from an order of the Civil Court at Law of Bexar County, Texas, overruling their motion to stay writ of possession and application for injunction.
The writ of possession which appellants sought to have stayed was one issued by the Judge of the Civil Court at Law of Bexar County, commanding the sheriff to place Urban Renewal Agency of the City of San Antonio, as condemnor, in possession of appellants' residence and homestead at 123 Wyoming Street in the City of San Antonio.
The trial judge refused to stay the writ of possession and to issue the injunction. The writ of possession was issued and executed by the Sheriff of Bexar County, and the Urban Renewal Agency has taken possession of the property and has demolished all buildings on the property.
It is now apparent that the relief sought by appellants cannot be granted them, because it appears that the thing they were trying to prevent from happening has already happened. This appeal is now moot. Guajardo v. Alamo Lumber Co., 159 Tex. 225, 317 S.W.2d 725 (1958); Brown v. Fleming, Tex.Com.App., 212 S.W. 483; Bolton v. City of San Antonio, 4 Tex.Civ. App. 174, 23 S.W. 279.
Furthermore, this is in reality an attempted appeal by the Toudouzes from an order of the trial court refusing to stay the execution of a writ of possession. No appeal lies to this Court from such an order. Castleberry v. Chapel Hill Independent School District, Tex.Civ.App., 336 S.W.2d 242, wr. ref. n. r. e.
The motion to dismiss will be granted to the extent that this appeal will be dismissed, without prejudice to such further action as the parties may wish to take with reference to the case on the merits.